      Case 1:21-cv-00069-DAD-JLT Document 5 Filed 01/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AMANDEEP KAUR BRAR,                                 No. 1:21-cv-00069-DAD-JLT
12                      Plaintiff,
13          v.                                           ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED FOR
14   HARJIT KAUR DHAWILA,                                LACK OF SUBJECT MATTER
     KULWINDER KAUR DHAWILAL, AND                        JURISDICTION
15   PARGAT SINGH DHAWILAL,
                                                         (Doc. No. 1)
16                      Defendants.
17

18          On January 18, 2021, plaintiff filed the pending pro se action, as well as moved for in

19   forma pauperis status and for a temporary restraining order. (Doc. Nos. 1, 2, 3.) The court

20   reviewed the complaint in conjunction with its review of the motion for a temporary restraining

21   order. Plaintiff alleges that this court has subject matter jurisdiction over her claims based on

22   diversity of citizenship pursuant to 28 U.S.C. § 1332. (See, e.g., Doc. No. 1-1.) However,

23   plaintiff’s subject matter jurisdiction allegations are facially deficient because it appears all of the

24   parties are residents of California and the required $75,000 amount in controversy is not met.

25          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

26   Am., 511 U.S. 375, 377 (1994). “[S]ubject matter jurisdiction of the district court is not a

27   waivable matter and may be raised at anytime by one of the parties, by motion or in the

28   responsive pleadings, or sua sponte by the trial or reviewing court.” Emrich v. Touche Ross &
                                                        1
         Case 1:21-cv-00069-DAD-JLT Document 5 Filed 01/25/21 Page 2 of 3


 1   Co., 846 F.2d 1190, 1194 n.2 (9th Cir. 1988); see also Henderson ex rel. Henderson v. Shinseki,

 2   562 U.S. 428, 434–35 (2011) (noting objections to subject matter jurisdiction may be raised post-

 3   trial). “It is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

 4   establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S. at 377

 5   (internal citation omitted).

 6            Under 28 U.S.C. § 1332, federal courts have jurisdiction on the basis of diversity of

 7   citizenship if the matter is between citizens of different states or nations and the amount in

 8   controversy exceeds $75,000.1 On the civil cover sheet, plaintiff indicates she resides in Punjab,

 9   India. (Id. at 1.) However, in the complaint, plaintiff alleges that she is a resident of Bakersfield,

10   California (Doc. No. 1 at 1) and that each of the defendants, Harjit Kaur Dhaliwal2, Kulwinder

11   Kaur Dhaliwal, and Pargat Singh Dhaliwal, are also residents of California. (Id. at 2.) As

12   currently alleged, plaintiff claims $29,600.00 in damages also do not rise to the $75,000 amount

13   in controversy requirement. (Doc. Nos. 1 at 8; 1-1 at 1.)

14            Plaintiff is ordered to show cause within fourteen (14) days of the date of service of this

15   order as to why this case should not be dismissed for lack of subject matter jurisdiction. Plaintiff

16   may discharge this order to show cause by identifying a statutory basis for jurisdiction and

17   identifying the factual allegations in the complaint that support jurisdiction. Plaintiff is directed to

18   file a document with this court stating (1) whether she resides in California and whether she

19   intends to stay in California for the foreseeable future; and (2) what the total value of her claims

20
     1
       In fact, the form complaint that plaintiff utilized provides the following explanation and
21   direction:
                      Under 28 U.S.C. § 1332, federal courts may hear cases in which a
22                    citizen of one State sues a citizen of another State or nation and the
                      amount at stake is more than $75,000. In that kind of case, called a
23                    diversity of citizenship case, no defendant may be a citizen of the
                      same State as any plaintiff. Explain how these jurisdictional
24                    requirements have been met.
25   (Id. at 3.) The civil cover sheet provides similar instructions. (See Doc. No. 1-1.)
26   2
       The caption on the complaint lists defendant Harjit Kaur Dhaliwal’s name as “Harjit Kaur
27   Dhaliwa”, which appears to be a typographical error. This error is now reflected on the official
     docket and caption, but the court refers to him herein using what appears to be his correct
28   surname.
                                                      2
      Case 1:21-cv-00069-DAD-JLT Document 5 Filed 01/25/21 Page 3 of 3


 1   are believed to be at this time. In the event plaintiff is unable to allege federal subject matter

 2   jurisdiction or fails to respond, her complaint will be dismissed.

 3          Accordingly,

 4                  1. Plaintiff is ordered to show cause within fourteen (14) days of the date of

 5                      service of this order as to why her case should not be dismissed for lack of

 6                      subject matter jurisdiction; and

 7                  2. The Clerk of the Court is directed to serve a copy of the order on plaintiff at

 8                      her address of record.

 9   IT IS SO ORDERED.
10
        Dated:     January 24, 2021
11                                                          UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
